979 A.2d 768 (2009)
797 N.J. 768
In the Matter of Francis H. SCALESSA, an Attorney at Law.
D-169 September Term 2008.
Supreme Court of New Jersey.
October 8, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-097, concluding that FRANCIS H. SCALESSA of SUMMIT, who was admitted to the bar of this State in 1972, and who has been suspended from the practice of law since June 17, 1996, should be censured for violating RPC 7.1(a) (false or misleading communication about the lawyer), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that FRANCIS H. SCALESSA is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.